 1   Julian Hammond (SBN 268489)
     jhammond@hammondlawpc.com
 2   Polina Brandler (SBN 269086)
     pbrandler@hammondlawpc.com
 3   Ari Cherniak (SBN 290071)
     acherniak@hammondlaw.com
 4   HAMMONDLAW, P.C.
     1829 Reisterstown Rd. Suite 410
 5   Baltimore, MD 21208
     Tel: (310) 601-6766
 6   Fax: (310) 295-2385

 7   Laura L. Ho (SBN 173179)
     lho@gbdhlegal.com
 8   GOLDSTEIN, BORGEN, DARDARIAN & HO
     155 Grand Avenue, Suite 900
 9   Oakland, CA 94612
     Tel: (510) 763-9800
10   Fax: (510) 835-1417
11   Attorneys for Plaintiff and Class
12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                           OAKLAND DIVISION
15

16
     IN RE CALIFORNIA BAIL BOND ANTITRUST               Case No.: 4:19-cv-00717-JST
17   LITIGATION
                                                        CLASS ACTION
18   This Document Relates To:
                                                        NOTICE OF CHANGE OF ADDRESS
19
     ALL ACTIONS                                        Before: Hon. Jon S. Tigar
20

21

22

23

24

25

26

27

28


                           NOTICE OF CHANGE OF ADDRESS – CASE NO. 4:19-CV-00717-JST
 1          TO THE CLERK OF COURT AND TO ALL PARTIES AND THEIR COUNSEL OF

 2   RECORD:

 3          PLEASE TAKE NOTICE THAT effective immediately, the office of Goldstein, Borgen,

 4   Dardarian & Ho has changed its address from 300 Lakeside Drive, Suite 1000, Oakland, CA 94612 to:

 5                                GOLDSTEIN, BORGEN, DARDARIAN & HO

 6                                         155 Grand Avenue, Suite 900

 7                                              Oakland, CA 94612

 8          Please take further notice our firm’s telephone number, facsimile number, and e-mail addresses

 9   remain the same.
10

11    Dated: November 17, 2020                    Respectfully submitted,

12                                                GOLDSTEIN, BORGEN, DARDARIAN & HO

13
                                                  /s/ Laura L. Ho
14                                                Laura L. Ho
15                                                Attorneys for Plaintiff and Class
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
                          NOTICE OF CHANGE OF ADDRESS – CASE NO. 4:19-CV-00717-JST
